DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 15-16 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Appl. Publ. No. WO 2013/026858 A1 to Bugge, et al. (hereinafter “Bugge II”) in view of a publication to Kawai, et al. entitled “Initial growth mechanism of AlAs on Si(111) by molecular beam epitaxy,” Applied Physics Letters, Vol. 59, pp. 2983-85 (1991) (hereinafter “Kawai”) and further in view of U.S. Patent Appl. Publ. No. 2013/0082274 to Yang, et al. (“Yang”) and still further in view of International Patent Appl. Publ. No. WO 2011/062500 to Bugge, et al. (“Bugge”).  For ease of reference, U.S. Patent Appl. Publ. No. 2014/0291810, which is the U.S. national stage entry of Bugge II, is used in formulating the present rejection.  
Regarding claim 15, Bugge II teaches a method of manufacturing a semiconductor material (see, e.g., the Abstract, Figs. 1-5, and entire reference which teach the growth of Group III-V compound semiconductors on a Si substrate), comprising:  
providing a Si wafer (see, e.g., Figs. 3-5 and ¶¶[0030]-[0064] which teach providing a Si wafer), 
epitaxial growing a first layer on the Si wafer, wherein the first layer is a nucleation layer or a layer grown on a nucleation layer, wherein the first layer comprises AlSb, GaSb, or InSb, and wherein the first layer has a first lattice constant (see, e.g., Figs. 3-5 and ¶¶[0030]-[0064] which teach the growth of an AlSb nucleation layer on a Si substrate followed by deposition of a GaSb layer on the AlSb nucleation layer; furthermore, the GaSb layer necessarily has a first lattice constant), 
epitaxial growing a second layer directly on the first layer, wherein the second layer comprises AlyGa1-y-zInzAsxSb1-x, wherein 0<x<1, and 0<y<1, and 0<z<1, and y+z=<1, and wherein the second layer has a second lattice constant (See, e.g., Figs. 3-5 and ¶¶[0030]-[0064] which teach the growth of a GaAs or AlGaAs layer having a second lattice constant directly on the GaSb layer.  See specifically ¶¶[0044]-[0045] and ¶[0063] which teach that the materials used in the embodiment may be a Group III-V material such as AlGaSb and AlGaAs and may be comprised of a mixture of two or more Group III or V compositions which would necessarily include AlGaAsSb.  It is noted that when x is infinitely close to 1 (i.e., x = 0.9998 or larger), y is infinitely close to 0 (i.e., 0.0001 or smaller), and z is infinitely close to 0 (i.e., 0.0001 or smaller), the GaAs epitaxial layer of Kawai would be reasonably expected to have substantially the same lattice parameter and band gap as the recited AlyGa1-y-zInzAsxSb1-x layer and, hence, would exhibit substantially the same properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2144.05(I).), 
wherein the As, In, and/or Sb content is changed such that the second lattice constant is less than the first lattice constant by an amount sufficient to counteract residual strain arising from epitaxial growth on the Si wafer (See, e.g., Figs. 3-5 and ¶¶[0030]-[0064] which teach that GaAs, which has a lattice parameter of approximately 5.653 Å, is deposited onto GaSb, which has a lattice parameter of approximately 6.096 Å.  Consequently there necessarily is a change in the As and Sb content between the GaSb and GaAs layers and the lattice constant of GaAs is inherently less than that of GaSb.  Furthermore, the deposition of GaAs onto GaSb necessarily produces strain in the GaAs layer which counteracts residual strain left when the semiconductor material is cooled down to room temperature during epitaxial growth.  In this case since the method of Bugge II performs each and every step of the claimed process it must necessarily yield the same results, namely the production of a strain which counteracts residual strain arising from epitaxial growth on a Si wafer.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, the production of a strain which is able to counteract residual strain left when the semiconductor material is cooled to room temperature, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).).  
Bugge II does not explicitly teach that the substrate is a Si(111) wafer.  However, in Figs. 1-3 and pp. 2983-84 Kawai teaches an analogous method for the growth of Group III-V compound semiconductors on a Si(111) substrate.  In the second paragraph on p. 2983 Kawai teaches that Si(111) substrates have specific feature such as no antiphase domains due to the bilayer step and a highly stabilized surface resulting from the As atom located at the top of the Si(111) surface.  Thus, a person of ordinary skill in the art would look to the teachings of Kawai and would be motivated to utilize a Si(111) substrate for growth of a Group III-V compound thereupon in the method of Bugge II in order to, for example, avoid the appearance of antiphase domains and use a highly stabilized surface for the production of electronic and optoelectronic devices thereupon.  
Even if it is assumed arguendo that Bugge II and Kawai do not explicitly teach that the As, In, and/or Sb content is changed such that the second lattice constant is less than the first lattice constant by an amount sufficient to counteract residual strain arising from epitaxial growth on the Si(111) wafer, this would have been obvious in view of the teachings of Yang.  In ¶¶[0042]-[0046] Yang teaches that the lattice constant and thermal coefficient of expansion mismatch between a Si substrate and GaN epitaxial layer (i.e., a Group III-V material) grown thereupon causes the substrate to bow and crack formation to occur during cooling from the growth temperature because the Si substrate contracts at a lower rate than the GaN thin film.  In Fig. 5 and ¶¶[0111]-[0117] as well as elsewhere throughout the entire reference Yang teaches a method of counteracting the residual strain and eventual bowing arising from the lattice constant mismatch between a film and substrate.  As specifically illustrated in Fig. 5, this is achieved by initially depositing an AlN layer under process conditions which produces tensile strain and then depositing AlxGa1-xN and GaN layers under conditions which produce compressive strain.  This compressive strain causes the substrate to bow in a convex manner while at the growth temperature. However, upon cooling to room temperature the comparatively rapid contraction of the GaN layer compared to the Si substrate results in a film-substrate assembly that is flat at room temperature.  Thus, in view of the teachings of Yang an ordinary artisan would be inclined to alleviate bowing arising as a result of a lattice constant and thermal coefficient of expansion mismatch between the GaAs and GaSb layers and the Si(111) substrate in the film growth method of Bugge II and Kawai by producing strain between the GaAs and GaSb layers which counteracts residual strain left when the semiconductor material is cooled down to room temperature after epitaxial growth with the motivation for doing so being to eliminate the propensity for the substrate to bow and potentially crack after cooling to room temperature.  
Even if it is assumed arguendo that Bugge II does not explicitly teach that the second layer comprises AlyGa1-y-zInzAsxSb1-x, wherein 0<x<1, and 0<y<1, and 0<z<1, and y+z=<1, this would have been obvious in view of the teachings of Bugge.  In Figs. 1-8, pp. 3-8, and the Example at pp. 9-11 as well as elsewhere throughout the entire reference Bugge teaches an analogous method for the production of Group III-V-based photovoltaic devices on Si substrates wherein deposition of a first transition layer is followed by a second and, in certain embodiments, by a third and plurality of subsequent layer(s).  In Fig. 6 and p. 4, ll. 9-12 Bugge specifically teaches that the Group III-V layers (1) and (2) have differing lattice constants and are preferably alternated in order to produce a mutual amount of tension.  Then in Fig. 5 and at least p. 6, ll. 1-10 Bugge more specifically teaches an embodiment wherein a second layer consisting of AlGaInAsxSb1-x, with 0 ≤ x < 0.5 is deposited onto the first layer.  Thus, based on the teachings of Bugge an ordinary artisan would readily recognize that the second layer utilized in the method of Bugge II, Kawai, and Yang may be comprised of AlyGa1-y-zInzAsxSb1-x as this would involve nothing more than the use of a known material suitable for its intended use.  Moreover, the incorporation of Al, In, and Sb with the GaAs layer formed in the method of Bugge II permits the bandgap and lattice constant of the resulting AlyGa1-y-zInzAsxSb1-x layer to be engineered to the desired value for the formation of high quality optoelectronic devices on relatively flat and unbowed substrates by strain engineering in the manner taught by Yang.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 16, Bugge II teaches that the first lattice constant and the second lattice constant is selected according to a target band gap of the semiconductor materials being the result of the epitaxial growth process (see, e.g., Figs. 3-5 and ¶¶[0030]-[0064] which teach that the GaAs and GaSb layers are utilized for the production of, for example, a High Electron Mobility Transistor (HMT), a solar cell, or which necessarily means that these layers are inherently selected based on their band gap in order to form the desired electronic or optoelectronic devices thereupon).  
Regarding claim 25, Bugge II teaches that the epitaxial growing uses a temperature in an interval of 400°C to 650°C (See, e.g., ¶¶[0041]-[0044] which teach that the GaSb layer may be grown at, for example, a temperature of 500 °C.  Alternatively, at p. 2983 Kawai teaches that growth of the AlAs layer is performed at temperatures of 400, 540, and 630 °C and that this is then followed by the growth of a GaAs layer thereupon.  Thus, a person of ordinary skill in the art would look to the teachings of Kawai and would readily recognize that the Group III-V compounds utilized in the method of Bugge II may be grown at temperatures in the claimed range of 400 to 650 °C and would be motivated to utilize routine experimentation to determine the optimal temperature necessary to produce an epitaxial Group III-V layer having the desired crystallinity, composition, and surface roughness.).  
Regarding claim 26, Bugge II does not explicitly teach that the epitaxial growing uses a temperature in an interval of 530°C to 550°C.  However, at p. 2983 Kawai teaches that growth of the AlAs layer is performed at a temperature of 540 °C and that this is then followed by the growth of a GaAs layer thereupon.  Thus, a person of ordinary skill in the art would look to the teachings of Kawai and would readily recognize that the Group III-V compounds utilized in the method of Bugge II may be grown at temperatures in the claimed range of 530 to 550 °C and would be motivated to utilize routine experimentation to determine the optimal temperature necessary to produce an epitaxial Group III-V layer having the desired crystallinity, composition, and surface roughness.  

Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bugge II in view of Kawai and further in view of Yang and still further in view of Bugge and even further in view of U.S. Patent Appl. Publ. No. 2004/0065363 to Fetzer, et al. (“Fetzer”). 
Regarding claim 28, Bugge II teaches a solar cell comprising the first layer and the second layer according to claim 15 (see, e.g., Fig. 4 and ¶¶[0030]-[0064], including specifically ¶[0053] which teach a dual junction solar cell grown using an AlAs nucleation layer, a first GaSb layer, and an AlGaAs layer).  Alternatively, in the Abstract, Figs. 2-7, and ¶¶[0031]-[0078] Fetzer teaches a method of producing optoelectronic devices from Group III-V compound semiconductor materials.  In ¶¶[0062]-[0078] Fetzer teaches a specific example wherein a dual junction solar cell is fabricated from Group III-V semiconductor alloys while ¶[0061] specifies that AlAs and GaAs are among the materials that may be employed.  Thus, based on the teachings of Fetzer an ordinary artisan would readily recognize that the first and second epitaxial layers utilized in the method of Bugge II and Kawai may be employed in the production of a solar cell since this would involve nothing more than the use of known materials suitable for their intended use. 
Regarding claim 29, Bugge II, Kawai, Yang, and Bugge do not explicitly teach that the solar cell is a dual junction solar cell.  However, in the Abstract, Figs. 2-7, and ¶¶[0031]-[0078] Fetzer teaches a method of producing optoelectronic devices from Group III-V compound semiconductor materials.  In ¶¶[0062]-[0078] Fetzer teaches a specific example wherein a dual junction solar cell is fabricated from Group III-V semiconductor alloys while ¶[0061] specifies that AlAs and GaAs are among the materials that may be employed.  Thus, based on the teachings of Fetzer an ordinary artisan would readily recognize that the first and second epitaxial layers utilized in the method of Bugge II and Kawai may be employed in the production of a dual junction solar cell since this would involve nothing more than the use of known materials suitable for their intended use. 

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bugge II in view of Kawai and further in view of Yang and still further in view of Bugge and even further in view of U.S. Patent No. 5,557,627 to Schneider, et al. (“Schneider”). 
Regarding claim 30, Bugge II, Kawai, Yang, and Bugge do not explicitly teach that a further lattice constant adjustment of the first and the second lattice constant is constituted by increasing a flux of Sb and/or As materials during growth of the respective layers providing the first and the second lattice constant.  However, in Figs. 1-3 and col. 4, l. 48 to col. 9, l. 23 as well as elsewhere throughout the entire reference Schneider teaches an embodiment of an optoelectronic device such as a laser formed from a plurality of layers of Group III-V compound semiconductors.  As shown in Fig. 1, the optical cavity (16) includes first (28) and second (30) transition layers which surround an active region (32).  As explained specifically in col. 7, l. 16 to col. 8, l. 47 the transition layers (28) and (30) have a graded semiconductor alloy composition for transitioning between an energy bandgap of the DBR mirrors (14) and (18) (i.e., AlGaAs) and the active region (32) (i.e., InAlGaP).  Grading may be obtained through the use of, for example, AlAsyP1-y transition layers (28) and (30) whose composition y transitions from 1 to about 0.5 in a linear, step-wise, or parabolic manner.  This would necessarily involve increasing or decreasing the As and/or P flux during film growth in order to obtain the desired compositional gradient.  In col. 8, ll. 8-11 Schneider specifically teaches that the composition grading is preferably parabolic to reduce tensile strain in the composition-graded portion.  Thus, in view of the teachings of Schneider an ordinary artisan would readily recognize that stresses arising from a lattice constant mismatch and/or differences in energy bandgap between the film(s) and substrate may be alleviated by compositionally grading the Sb and/or As composition (i.e., by increasing a flux of Sb and/or As) during growth of the Group III-V materials that constitute the first and second layers in the method of Bugge II, Kawai, Yang, and Bugge with the motivation for doing so being to provide a more gradual rather than abrupt transition in lattice parameter and bandgap from one material to the next.  

Response to Arguments
Applicants’ arguments filed July 18, 2022, have been fully considered, but are not persuasive.  
Applicants repeat their argument that there is no reasonable expectation that the same properties would be achieved because proximity to a composition of AlyGa1-y-zInzAsxSb1-x, wherein 0<x<1, and 0<y<1, and 0<z<1, and y+z=<1 alone cannot be used to establish a prima facie case of obviousness.  See applicants’ 7/18/22 reply, pp. 2-3.  Applicants’ arguments are noted, but is unpersuasive for reasons noted in the April 18, 2022, non-final Office Action.  As an initial matter it is pointed out that claim 15 only recites the use of a particular composition for the first and second layer and does not further recite that these layers possesses any specific set of materials properties.  Moreover, the GaAs layer in Bugge II is not just proximate to the claimed range, but is infinitely close to the claimed composition of AlyGa1-y-zInzAsxSb1-x that it substantially touches the claimed range.  This is necessarily the case because when y and z are infinitely small (but not zero) and x is infinitely close to 1 (but not equal to 1), the Al, In, and Sb content is negligible and the alloy is substantially comprised of GaAs.  It is inconceivable that the addition of, for example, one atom of Al, one atom of In, and one atom of Sb to a film comprised of GaAs such that it satisfies the claimed composition of 0<x<1, and 0<y<1, and 0<z<1, and y+z=<1 produces a vastly different change in properties of the GaAs layer to cause it to have materials properties which are not essentially equivalent to that of pure GaAs.  Stated in other words, applicants have not shown that a second layer comprised of AlyGa1-y-zInzAsxSb1-x, wherein 0<x<1, and 0<y<1, and 0<z<1, and y+z=<1 is critical such that it does not read on a thin film comprised of GaAs as taught by Bugge II.  Moreover, even if it is assumed that applicants’ argument that the GaAs layer in Bugge II does not yield the same properties is a valid argument, this would then indicate that the scope of the composition for the second layer comprised of AlyGa1-y-zInzAsxSb1-x is not fully enabled as required by 35 U.S.C. 112(a) as compositions that are infinitely close to being GaAs will not possess the required properties.  
Applicants subsequently argue that Bugge II discloses in claim 1 a certain temperature range and pauses in the growth process which produce threading dislocations which propagate upwards from a Si(001) substrate and thereby inhibit the effect of counteracting residual strain.  Id. at pp. 3-4.  Applicants’ argument is noted, but is unpersuasive as it amounts to arguing against the references individually.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the present rejection of claim 1 Kawai is introduced to teach that the use of a Si(111) substrate for the growth of Group III-V compound semiconductors is known in the art with the motivation for using a Si(111) substrate being to, for example, suppress the appearance of antiphase domains.  Thus, performing the method of Bugge II on a Si(111) substrate as per the teachings of Kawai would necessarily lead to the same result, namely that of counteracting residual strain in the manner recited in the context of claim 1.  
Applicants then argue that since claim 1 of Bugge II requires a temperature of between 400 and 600 °C and that pauses are required during the growth process, the teachings of Bugge II are contrary to the known temperature in the prior art of 670 °C and the pauses produce a GaAs layer which does not possess the same properties.  See applicants’ 7/18/22 reply, pp. 4-7.  Applicants’ argument is noted, but is unpersuasive.  As an initial matter it is pointed out that applicants’ arguments are based upon features which are not claimed since claim 15 of the instant application does not specify a temperature for epitaxial growth and does not specifically prohibit the use of pauses.  In fact, claim 15 does not specifically require that each of the first and second layer are grown continuously with no interruption between the deposition of each layer.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, Bugge II actually does not specify that GaAs growth must be performed at 400 to 600 °C.  Rather, ¶[0042] and claim 1 of Bugge II merely teach the step of providing an interfacial misfit layer by exposing the deposited GaSb to a low pressure at a temperature of 400 to 600 °C for 20 sec to 70 min prior to growth of the GaAs layer.  Thus, there does not appear to be any teaching or suggestion by Bugge II that the GaAs layer is actually grown at a temperature of 400 to 600 °C as argued by applicants.  
Finally, applicants argue that the claimed effect of residual strain being counteracted is not an inherent feature and is not a guaranteed and/or reproducible effect to the cited referenced due to the presence of threading dislocations.  See applicants’ 7/18/22 reply, p. 6.  Applicants’ argument is noted, but remains unpersuasive.  As explained supra, the recited first layer comprises AlSb, GaSb or InSb while the recited second layer is comprised of AlyGa1-y-zInzAsxSb1-x, wherein 0<x<1, and 0<y<1, and 0<z<1, and y+z=<1.  The recited ranges include x > 1, y > 0, and z > 0 which means that x can become infinitely close to 1, but not become 1 while y and z can become infinitely close to 0, but not become 0.  When the values of x, y, and z are infinitely close to 1, 0, and 0, respectively, the composition of the second layer may be considered to be Al0Ga1-0-0In0As1Sb1-1 which is essentially GaAs.  Accordingly, the second layer comprised of GaAs as taught by Bugge II isn’t just “close enough,” but for all intents and purposes it may be considered as touching the claimed compositional range for the AlyGa1-y-zInzAsxSb1-x second layer.  Since Bugge II teaches a method of manufacturing a first AlSb layer and second GaSb layer on a Si substrate which have the same or substantially the same composition and structure as that of the first and second layers recited in claim 1, the semiconductor material taught in Bugge II must necessarily possess the same properties.  Namely, the second lattice constant of the GaAs layer is changed by an amount sufficient to counteract residual strain arising from epitaxial growth on the Si(111) substrate.  This necessarily occurs because GaAs has a lattice parameter of approximately 5.653 Å which is smaller than that of GaSb which has a lattice parameter of approximately 6.096 Å.  Consequently there is a change in the As and Sb content between the GaSb and GaAs layers and the epitaxial growth of GaAs onto GaSb necessarily produces at least some strain in the GaAs layer which counteracts residual strain left when the semiconductor material is cooled down to room temperature during epitaxial growth.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714